DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 20-42, 44-48, 55 and 58-59 are pending.
Claims 20-42, 44-48, 55 and 58-59 are currently rejected. 

Response to Arguments
Claim 43 element “defining means” is no longer interpreted under 35 U.S.C. 112(f) pursuant of applicant’s responses filed 11/20/2020. 
Applicant remarks on page 9-11 of applicant’s responses filed 11/20/2020 regarding Falardeau (US 20160220385) have been fully considered and found persuasive therefore the rejections in view of Falardeau have been withdrawn. 
However, upon further consideration and searching, new grounds of rejections have been issued in view of newly found prior art namely Haider (US 20140107471) which teaches an on board tool tracking apparatus. 
Applicant’s remarks on pages 12 regarding Quaid (US 20060142657) that Quaid only uses a haptic feedback interaction enabled by software as opposed to a physical sensor to measure depth are moot as the rejection relies on the combination of Haider’s 
Therefore, the claims stand rejected. 

Withdrawn Rejections
Pursuant of applicant's amendments filed on 11/20/2020, rejections made to claims 20-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 20-21, 33-42, 44-47 and 58-59 are rejected under 35 U.S.C. 103 as being unpatentable over Haider, et al., US 20140107471, hereafter referred to as “Haider”, in view of Casas, C.Q., US 20160191887, hereafter referred to as “Casas”.

Regarding claim 20, Haider teaches a method of surgery on a bone within an anatomical area using a surgical guidance system (see paragraph 77 for the computer assisted surgery) comprising the steps of: 
setting a reference axis which is used to define a reference vector (see paragraph 193 for the defining of the specified distance and direction of the cut along the axes within the coordinate system) and registering the reference vector in the anatomical area which includes the bone to establish a local three-dimensional reference coordinate system for the bone and for the surgical guidance system (see the establishing of the three-dimensional coordinate system of the surgical scene in paragraph 193, including the delineation (registering) of the surgical plan which includes shape, size location, etc. of cuts to be made (paragraph 192), within the coordinate 
the surgical guidance system comprising a hand-held surgical drill (see paragraph 175 for the surgical drill) having a workpiece (see paragraph 90 for the drill bit) which is aligned and operates along a linear workpiece work axis (the drill in paragraph 175 is aligned on a linear axis as is commonly known in the art that drills are aligned and operate along a linear axis) and one or more mount (see housing 205 of fig. 60) which supports a six degree of freedom Inertial Measurement Unit (IMU) sensor or sensors comprising an Micro Electro-Mechanical System (MEMS) device which tracks global based location information of the workpiece axis to define a workpiece vector in the local three-dimensional reference coordinate system (see figs. 60-62 and paragraph 151 for the sensors such as an inclinometer, a gyroscope, a two axis gyroscope, a three axis gyroscope or other multiple axis gyroscope, an one-two-three or multiple axis accelerometer, a potentiometer, a MEMS sensor or micro-sensor or MEMS instrument configured to provide one or more of roll, pitch, yaw, orientation, or vibration information related to the on tool tracking (OTT) device), 
the globally-based location information comprising the angular position, rotation and acceleration of the workpiece vector relative to the bone in three-dimensions in the local three-dimensional reference coordinate system (see paragraph 151), and 
the surgical guidance system (OTT device of paragraph 151) further including a microprocessor (see onboard processor in paragraph 119) coupled to a receiver that receives the globally-based location information from the sensor and the surgical guidance system (see paragraph 116-122) and having a memory loaded with machine 
introducing the workpiece into the local three-dimensional reference coordinate system at the entry point and calibrating the alignment at the entry point of the workpiece vector relative to local three-dimensional reference coordinate system (see fig. 67 and paragraph 460 for indicating the location of the OTT system with respect to the bone on an approach and aligning the tool to the surgical path for the intended resection in paragraph 199); and 
monitoring the attitude and position of the workpiece vector (see the defining of a distance and direction of the cut in paragraph 193) relative to the local three-dimensional reference coordinate system and the location of the workpiece vector relative to the loci on the display using the surgical guidance system in order to perform a surgical procedure (see paragraph 286 which describes arrows to indicate directions of the instrument).
While Haider teaches intraoperative image guided surgery (paragraph 206) using CT scan (paragraph 202) to align a person’s joint so that an approach of the tool to the bone within a surgical field is defined (paragraph 193) and displayed (see fig. 67), and modifications of the several aspects of its invention in paragraph 474 as indicated above, Haider does not explicitly teach use of fluoroscopy intra-operatively.
However, in paragraph 148, Casas teaches use of fluoroscopy to determine appropriate entry site location and orientation angle for a screw or pin placement. 


Regarding claim 21, Haider further teaches wherein the surgery is a minimally invasive surgery (see paragraph 206).

Regarding claim 33, Haider further teaches the step of calibrating the guidance system by assuring that the reference vector (see the specified distance and direction of the cut described in paragraph 193) and the workpiece vector are properly aligned and recording the calibration in the memory of the system (see paragraph 252).

Regarding claim 34, Haider further teaches wherein the work piece (tool 54) is aligned to the fastener entry location and the orientation data is displayed on the display screen (see fig. 67).

Regarding claim 35, Haider further teaches wherein a graphical user interface is provided on a display which includes a marker and a two dimensional matrix and the marker is aligned in the two dimensional matrix during the surgery (see graphical user interface in paragraph 228 and fig. 67 which includes icons of the aligned surgical path).



Regarding claim 37, Haider further teaches a secondary work monitor including the step of displaying a degree of work on the secondary work monitor (see figs. 66 and 67).

Regarding claim 38, Haider teaches wherein the secondary work monitor indicates the depth of penetration of the work piece in a Y-axis of the local three-dimensional reference coordinate system (see paragraph 309).

Regarding claim 39, Haider further teaches wherein the surgical guidance system further includes an audio indication of the orientation of the work piece (see paragraph 217).

Regarding claim 40, Haider further teaches wherein the work piece is a fastener driver, and is used to insert a locking screw in an implant (paragraph 153 teaches use of screws as a fastening device for a frame (implant) to a bone and therefore, at least suggests the use of a fastener driver to drive the screws into the bone as would have been obvious to one of ordinary skill in the art before the effective filing date of the invention). 

Regarding claim 41, Haider further teaches wherein the surgical guidance system includes a computer processor (see onboard processor in paragraph 116) and a computer readable medium that acts as a communication receiver which can receive and convert to memory data (see paragraph 116).

Regarding claim 42, Haider further teaches wherein the data is data regarding data as to specific surgical procedures (see paragraph 441).

Regarding claim 44, Haider further teaches the step of using a visual image in conjunction with the surgical guidance system (see fig. 67).

Regarding claim 45, Haider in view of Casas teaches all the limitations of claim 44. 
Casas further teaches wherein the visual image is captured using fluoroscopy in paragraph 148 which discloses the use of fluoroscopy to determine appropriate entry site location and orientation angle for a screw or pin placement. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider to use fluoroscopy in its defining of the approach of the tool the way Casas teaches as Casas indicates that there is a level of ease of accomplishing the step of defining the entry this way. See paragraph 148 of Casas.



Regarding claim 47, Haider teaches wherein the surgical guidance system can be sterilized (see paragraph 461 which indicates that the system can put in a sterile bag and therefore can be sterilized).

Regarding claim 58, Haider teaches a method of surgery on a bone within an anatomical area (see paragraph 77 for the computer assisted surgery) comprising the steps of: 
setting a reference axis to define a reference vector (see paragraph 193 for the defining of the specified distance and direction of the cut along the axes within the coordinate system) and registering the reference vector in the anatomical area which includes the bone to establish a local three- dimensional reference coordinate system for the bone and for a surgical guidance system see the establishing of the three-dimensional coordinate system of the surgical scene in paragraph 193, including the delineation (registering) of the surgical plan which includes shape, size location, etc. of cuts to be made (paragraph 192), within the coordinate system. Here, Haider’s definition of the distance and direction of the cut teaches the recited reference vector,
the surgical guidance system comprising a hand-held surgical instrument  (see paragraph 175 for the surgical drill) having a workpiece (see paragraph 90 for the drill bit) aligned along a workpiece work axis  (the drill bit in paragraph 90 is aligned on a linear axis as is commonly known in the art that drills and drill bits are aligned and 
the surgical guidance system (OTT device of paragraph 151) further including a microprocessor (see onboard processor in paragraph 116) coupled to a receiver that receives the globally-based location information from the sensor and the surgical guidance system (see paragraph 116) and having a memory loaded with machine readable code (paragraph 141) to calculate a position of the workpiece vector from the globally-based location information (see paragraph 291) and a display (see paragraph 199);
introducing the workpiece into the local three-dimensional reference coordinate system at the entry point and calibrating the alignment of the workpiece vector relative to local three-dimensional reference coordinate system (see fig. 67 and paragraph 460 for indicating the location of the OTT system with respect to the bone on an approach 
monitoring the position of the workpiece vector (see the defining of a distance and direction of the cut in paragraph 193) relative to the local three-dimensional reference frame and the location of the workpiece vector relative to the loci and showing the position of the workpiece vector on the display using the surgical guidance system in order to perform a surgical procedure (see figs. 66-67 and paragraph 455 for the on tool display of the orientation of the device and paragraph 286 which describes arrows to indicate directions of the instrument).
While Haider teaches intraoperative image guided surgery (paragraph 206) using CT scan (paragraph 202) to align a person’s joint so that an approach of the tool to the bone within a surgical field is defined (paragraph 193) and displayed (see fig. 67), and modifications of the several aspects of its invention in paragraph 474 as indicated above, Haider does not explicitly teach use of fluoroscopy intra-operatively.
However, in paragraph 148, Casas teaches use of fluoroscopy to determine appropriate entry site location and orientation angle for a screw or pin placement. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider to use fluoroscopy in its defining of the approach of the tool the way Casas teaches as Casas indicates that there is a level of ease of accomplishing the step of defining the entry this way. See paragraph 148 of Casas).


Haider further teaches the step of monitoring the trajectory of the workpiece vector relative to the local three-dimensional reference frame as it progresses from a start point to an end point (see paragraph 193 for the defining of the specified distance and direction of the cut along the axes within the coordinate system and paragraph 286 which describes arrows to indicate directions of the instrument).


Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Casas, as applied to claim 20 above, and further in view of Abovitz, et al., US 20030059097, hereafter referred to as “Abovitz”.

Regarding claim 22, Haider in view of Casas teaches all the limitations of claim 20 above.
Haider further teaches wherein the reference vector is set by drilling a pilot hole (see the drilling of the hole in paragraph 275 for use as a reference) 
Haider does not teach inserting a pin along the reference vector which is coincident with the reference vector and recording the location of the reference vector in the memory of the guidance system.
However, Abovitz teaches the insertion of a drill guide 42 into a patient (see figs. 3-6 and paragraph 16).


Regarding claim 23, Haider in view of Casas and Abovitz teaches all the limitations of claim 22 above. 
Abovitz further teaches wherein two points on the pin at a pre-determined spaced distance are registered in the memory of the guidance system in order to register the reference vector (see paragraph 16 which states that the position of the axis and end point of the drill guide are registered to fluoroscopic images taken with registration artifact 30 in the field of view).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s drill, as modified by Casas, using Abovitz’s drill guide to improve patient outcomes during surgeries. See paragraphs 3-4 Abovitz.

Regarding claim 24, Haider in view of Casas and Abovitz teaches all the limitations of claim 23 above. 
Haider further teaches wherein the loci is an entry point for a fastener (see paragraph 153).


s 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Casas and Abovitz, as applied to claim 24 above, and further in view of Quaid, et al., US 20060142657, hereafter referred to as “Quaid”.

Regarding claim 25, Haider in view of Casas and Abovitz teaches all the limitations of claim 24 above. 
Haider in view of Casas and Abovitz fail to teach the step of defining a boundary distance from the loci and wherein the boundary distance is a depth.
However, Quaid teaches the step of defining a boundary distance from the loci and wherein the boundary distance is a depth. (Quaid teaches determination of a penetration depth of a tool into an object during a surgery. See paragraph 154 and fig. 42.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s apparatus as modified by Casas and Abovitz, to determine a penetration depth the way Quaid does to avoid injury to critical tissue. See paragraph 108 of Quaid. 

Regarding claim 26, Haider in view of Casas, Abovitz and Quaid teaches all the limitations of claim 25 above. 
Quaid further teaches wherein the depth is based on the thickness of a bone. (Quaid teaches determination of a penetration depth of a tool into an object during a surgery. See paragraph 154 and fig. 42.)


Regarding claim 27, Haider in view of Casas, Abovitz and Quaid teaches all the limitations of claim 26 above. 
Quaid further teaches wherein the depth is recorded in a memory of the microprocessor as a value, dy. (see paragraph 99). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s apparatus as modified by Casas, Abovitz and Quaid, to determine a penetration depth in a stored memory the way Quaid does to avoid injury to critical tissue. See paragraph 108 of Quaid. 

Regarding claim 28, Haider in view of Casas, Abovitz and Quaid teaches all the limitations of claim 27 above. 
Haider further teaches wherein a value, dx, is determined along an axis, x which is orthogonal to the direction of the depth (see fig. 66 for the reticle indicate the x and y axes with respect to the surgical path).

Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Casas, Abovitz and Quaid, as applied to claim 28 above, and further in view of Joskowicz, et al., US 2009081, hereafter referred to as “Joskowicz”. 

Regarding claim 29, Haider in view of Casas, Abovitz and Quaid teaches all the limitations of claim 28 above. 
Haider in view of Casas, Abovitz and Quaid fail to teach wherein the local three-dimensional reference coordinate system vector x is determined using a horizontal jig.
However, Joskowicz teaches a virtual horizontal positioning jig (see fig. 5 and paragraph 88). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s system as modified by Casas, Abovitz and Quaid with Joskowicz’s virtual jig for improved accuracy during surgery. See paragraph 2 of Joskowicz. 

Regarding claim 30, Haider in view of Casas, Abovitz, Quaid and Joskowicz teaches all the limitations of claim 29 above. 
Joskowicz further teaches wherein the jig is a virtual jig.
Joskowicz teaches a virtual horizontal positioning jig (see fig. 5 and paragraph 88). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s system as modified by Casas, Abovitz, Quaid and Joskowicz with Joskowicz’s virtual jig for improved accuracy during surgery. See paragraph 2 of Joskowicz. 


Joskowicz further teaches wherein the jig includes an indication for one or more fastener holes in an implant.
Joskowicz teaches in paragraph 88 and depicted in fig. 5 that the positioning jig includes mounting base in which the robot base is mounted (see fig. 5 and paragraph 88). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s apparatus as modified by Casas, Abovitz, Quaid and Joskowicz, with Joskowicz’s virtual jig for improved accuracy during surgery. See paragraph 2 of Joskowicz. 

Regarding claim 32, Haider in view of Casas, Abovitz, Quaid and Joskowicz teaches all the limitations of claim 31 above.
Joskowicz further teaches wherein the jig uses a reflected light beam and is provided in the microprocessor.
Joskowicz teaches in paragraph 39 that the virtual image is by projection with a video camera. See fig. 5. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s apparatus as modified by Casas, Abovitz, Quaid and Joskowicz, with Joskowicz’s virtual jig for improved accuracy during surgery. See paragraph 2 of Joskowicz. 

48 is rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Casas, as applied to claim 20 above, and further in view of Quaid. 

Regarding claim 48, Haider in view of Casas teaches all the limitations of claim 20 above. 
Haider further teaches wherein the workpiece (tool 54) includes an implant (active element 56) and the implant has a depth in the bone (see paragraphs 163-164).
Haider in view of Casas does not teach wherein the depth of the implant is determined digitally so as to preclude the use of less precise mechanical measuring means.
However, Quaid teaches computer generated data about the penetration depth. See paragraph 154.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s system as modified by Casas, to determine and display a penetration depth on a graphical representation the way Quaid does to avoid injury to critical tissue. See paragraph 108 of Quaid. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Haider in view of Casas, as applied to claim 20, and further in view of Bai, et al, US 20170327371, hereafter referred to as “Bai”. 

Regarding claim 55, Haider teaches all the limitations of claim 20 above. 
Haider fails to teach wherein the surgery is a biopsy.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Haider’s apparatus for use in biopsy operations like Bai teaches to facilitate well informed operations. See paragraph 44 of Bai. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                                                                                                                                                                                             

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793